Citation Nr: 9905643	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  92-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left ulnar 
neuropathy secondary to service-connected residuals of a 
gunshot wound to the left arm.

2.  Entitlement to service connection for residuals of a 
brachial plexus injury of the right arm secondary to service-
connected residuals of a gunshot wound to the left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Waco Regional 
Office (RO) November 1991 rating decision which denied 
service connection for left ulnar neuropathy and residuals of 
a brachial plexus injury of the right arm secondary to 
service-connected residuals of a gunshot wound to the left 
arm.  As the veteran has relocated to Alabama, the Montgomery 
RO now has jurisdiction over his claim.  This case was 
previously before the Board in August 1994 and February 1996 
when it was remanded for further development of the evidence.

The Board notes that, at the time of his March 1998 VA 
medical examination, the veteran was diagnosed as exhibiting 
non-physiological functional components.  The examiner 
indicated that possible etiologies included embellishment of 
a true neurological deficit, conversion disorder and 
malingering.  The veteran, however, has not raised a claim 
for service connection for a psychiatric disability.  In any 
event, the U.S. Court of Veterans Appeals (Court) has 
expanded the duty to assist to include issues reasonably 
raised from a liberal reading of all documents or oral 
testimony submitted prior to the Board's decision.  
38 U.S.C.A. § 5107(b); see Butts v. Brown, 5 Vet. App. 532, 
540-41 (1993); Suttmann v. Brown, 5 Vet. App. 127, 132 
(1993); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Thus, 
this claim is inferred from the record and referred to the RO 
for initial adjudication.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's left ulnar neuropathy is caused, or aggravated by, 
his service-connected residuals of a gunshot wound to the 
left arm, or that it was incurred during his period of active 
service.

2.  It has not been shown that the veteran's residuals of a 
brachial plexus injury of the right arm are due to, or 
aggravated by, his service-connected residuals of a gunshot 
wound to the left arm, or that they were incurred during his 
active service.


CONCLUSIONS OF LAW

1.  Left ulnar neuropathy was not incurred in or aggravated 
by active service and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

2.  Residuals of a brachial plexus injury of the right arm 
were not incurred in or aggravated by active service and are 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

When a service-connected disability aggravates, but is not 
the proximate cause of, a nonservice-connected disability, 
service connection may be established for the increment of 
the nonservice-connected disability attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

I.  Left Ulnar Neuropathy Claimed Secondary to Service-
Connected Residuals of Gunshot Wound to the Left Arm.

The veteran contends that his service-connected residuals of 
a gunshot wound to the left arm is productive of left ulnar 
neuropathy which is manifested by numbness in his left arm 
which extends to his fingers.  Thus, he maintains that 
service connection is warranted for left ulnar neuropathy 
secondary to his service-connected residuals of a gunshot 
wound to the left arm.

His claim for service connection for left ulnar neuropathy 
secondary to service-connected residuals of a gunshot wound 
to the left arm is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a), as it is plausible under the circumstances of this 
case.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Specifically, the record includes VA examination reports 
showing diagnoses of left ulnar neuropathy, and a private 
treatment record showing that the veteran experienced sensory 
loss as a result of the gunshot wound to his left arm.

A review of the veteran's service medical records reveals 
that, at the time of his March 1966 service entrance medical 
examination, clinical evaluation of his left upper 
extremities and neurologic systems revealed normal findings.  
A March 1968 record reflects that he was hospitalized for a 
gunshot wound to his left upper arm which fractured his left 
humerus.  He underwent secondary closure to the wound in 
April 1968.  A May 1968 record shows that he was seen with 
complaints of left shoulder pain below the deltoid.  
Examination of his left shoulder revealed a loss of motion 
and deltoid atrophy.  The veteran was advised use his left 
arm lightly and to participate in daily physical therapy.  In 
August 1968, he reported that he experienced an aching 
feeling in his left shoulder.  Examination of his left 
shoulder revealed a good range of motion.  The impression was 
that the veteran had a healing gunshot wound of the left 
shoulder with minimal residual ankylosis.  A September 1968 
record shows that he reported that he was without left 
shoulder pain.  Examination of his left shoulder revealed a 
well healed gunshot wound and that it had a full range of 
motion.  X-ray examination of his left shoulder showed a well 
healed fracture of the proximal humerus with no signs of 
inter articular involvement.  On December 1968 service 
discharge medical examination, clinical evaluation of his 
left upper extremities revealed scars on his left upper arm 
and shoulder.  Clinical evaluation of his neurologic systems 
revealed normal findings.

The veteran was afforded a VA medical examination in 
connection with his claim for service connection for 
residuals of a gunshot wound to the left arm in July 1969.  
He reported experiencing stiffness and numbness on his upper 
left arm.  Examination of his left upper arm revealed that it 
had a loss of motion at full extension.  Elbow, finger and 
wrist motions were normal but poor in supination at the 
forearm.  There was definite weakness of elbow flexion 
against resistance.  Atrophy and sensory deficit were present 
at the posterolateral and anterior aspect of the upper third 
to the middle of the forearm.  Biceps reflexes were hardly 
obtainable, but triceps, periosteal and tendon reflexes were 
present.  It was noted that there was no doubt that the 
veteran had sustained a partial injury to his 
musculocutaneous nerve.  X-ray examination of his left 
shoulder revealed an old consolidated segmental oblique 
fracture which had an excellent position, slight displacement 
and no angulation.  The diagnosis was healed gunshot wound 
compound fracture of the upper third left humerus with 
residuals manifested by a mild limitation of motion, scar 
formation, muscle loss and partial mild paresis of the left 
musculocutaneous nerve.

An examination report, dated in August 1974, from D. Dapra, 
M.D., shows that the veteran reported experiencing pain in 
his left shoulder which became sharp when he tried to lift 
anything.  He also reported that he frequently awoke with 
numbness of his entire left upper extremity.  Examination of 
his left upper extremities revealed well-healed wounds over 
the anterior and posterior aspects of the proximal arm.  His 
shoulder range of motion was full.  There was a 1/2 inch of 
atrophy of the arm and minimal weakness of the external 
rotators and possibly the deltoid and biceps muscles.  The 
remainder of the musculature was strong, and the tone was 
normal.  Deep tendon reflexes were normal, except for 
questionable loss of the biceps reflex.  There was no 
numbness of the left hand on pinprick testing.  There was a 
large area of relative hypalgesia overlying the lateral 
aspect of the arm.  The impression was slight paresis of the 
musculocutaneous nerve which resulted in atrophy and was 
without any significant weakness of the biceps and brachialis 
muscles, and hypalgesia of cutaneous nerves in the left 
shoulder and forearm which was of questionable clinical 
significance.  Dr. Dapra commented that, although the veteran 
did not demonstrate any serious neurological deficiencies, 
his greatest disability was recurrent pain in the area of the 
previous wound when performing certain tasks.

On examination later that month, J. Becker, M.D., stated that 
the veteran reported, on two or three occasions, that he 
experienced left arm pain and numbness after he slept on it.  
Examination of his left arm and shoulder revealed a decreased 
sensation and no tenderness.  Neurological findings were 
otherwise normal.  Internal and external rotation of the left 
shoulder showed good strength.  The impression was a bullet 
wound of the left shoulder which involved the upper end of 
the humerus and was recovered.  Dr. Becker indicated that the 
only residue of this wound was the sensory loss that the 
veteran experienced in his left upper lateral arm.  It was 
noted that the veteran did not exhibit atrophy and that his 
left arm worked normally for all functional purposes.

Outpatient treatment records, dated in January 1989, from the 
Sacramento VA Outpatient Clinic, show that the veteran was 
seen with complaints of left shoulder pain and weakness.  
Examination of his left shoulder revealed a full range of 
motion, but it was weak and tender.  The diagnosis was status 
post gunshot wound of the left shoulder.  On examination of 
his left shoulder later that month, restriction in external 
rotation and flexion with crepitus was shown.  Pain on 
movement and decreased muscle power were also noted.  

At a hearing held at the RO in March 1990 in connection with 
a claim for an evaluation in excess of 30 percent for 
service-connected residuals of a gunshot wound to the left 
arm the veteran testified that he experienced numbness in his 
left arm, extending from his fingers to the back of his 
shoulder.  He reported that he had dislocated his left arm on 
two occasions during the prior 4 years.  He indicated that 
the grip of his left hand was weak, and that he experienced 
numbness in his left fingers for the previous 10 years.  He 
reported that, when he slept on his left side, his left arm 
was numb in the morning.

On VA medical examination in April 1990, the veteran reported 
that he experienced pain and numbness in his left arm.  He 
further reported that, for the previous 10 years, he had 
numbness in two fingers of his left hand.  Examination of his 
left arm revealed decreased strength in his deltoid and 
triceps muscles.  Decreased sensation was present in the area 
around the gunshot wound and the ulnar distribution.  The 
impression was possible ulnar neuropathy versus lower plexus 
injury, traumatic injury to the left upper arm with no loss 
of mass, and numbness with the most likely distribution being 
musculocutaneous.

VA electromyograph (EMG) and nerve conduction studies (NCS) 
of the veteran's left upper extremities were conducted in May 
1990.  The results of these studies show chronic neurogenic 
findings which were mostly located in the deltoid muscle.  
Ulnar sensory testing evoked a response which could not be 
elicited.  Left medial and ulnar motor distal latencies were 
prolonged and conduction velocity was slightly decreased.  It 
was noted that there had been at least a 30 percent drop in 
conduction velocity in the left ulnar nerve across the 
veteran's elbow.  The impression was peripheral neuropathy 
and possible left ulnar nerve compression near the elbow.

A Social Security Administration (SSA) decision, dated in 
June 1992, reflects that the veteran was granted disability 
benefits in connection with employment-related injuries to 
his neck and shoulder, sustained in January 1991.  The 
decision shows that, at a hearing in connection with his 
claim for SSA benefits, the veteran testified that he had 
lost the functional use of two fingers on his left hand.  The 
decision further shows that an Administrative Law Judge found 
that the medical evidence established that the veteran had a 
status post injury to his left arm which was incurred in 
1968, resulting in pain, weakness, numbness and decreased 
dexterity.

On VA medical examination in October 1994, the veteran 
reported that he incurred a gunshot wound to his left 
shoulder in 1968.  He indicated that he had experienced 
weakness and numbness in his left shoulder and arm since that 
time.  He reported having no feeling in his left fourth and 
fifth fingers.  He indicated that he had not incurred any 
other injuries to his left upper extremity.  Examination 
revealed some scarring and minimal atrophy in his left 
shoulder area.  Pinprick was diminished over the entire left 
arm, forearm, shoulder area and lateral aspect of the hand 
which involved the fourth and fifth fingers.  The impression 
was history of a gunshot wound to the left shoulder.  The 
examiner indicated that the numbness on the veteran's left 
upper extremities could have been caused by peripheral 
neuropathy.

VA NCS of the veteran's left upper extremities, conducted in 
November 1994, showed that the veteran had a prolonged F-wave 
and terminal latency of his left median nerve.  In addition, 
slow sensory nerve conduction velocity (NCV) was present in 
the finger-wrist segment of his left median nerve.  The 
examiner concluded that these findings were compatible with 
left carpal tunnel syndrome.

On VA medical examination in May 1996, the veteran reported 
that he incurred a gunshot wound to his left shoulder in 
1968.  Examination of his left upper extremities revealed 
small scars on his shoulder and that his shoulder, elbow and 
wrist had good range of motion.  Neurological examination 
revealed that motor strength was normal in all muscle groups.  
There was no evidence of atrophy of the shoulder, hand or 
forearm.  Atrophy was also not present in the scapular, 
thenar, hypothenar or upper arm muscles.  Reflexes of his 
left biceps, and triceps were reported as 2.  Coordination 
and pinprick were normal.  The impression was weakness and 
numbness of his left upper extremities of unclear origin.

On VA medical examination in March 1998, the veteran reported 
that he experienced numbness and decreased sensation around 
the scars on his left shoulder.  He indicated that his upper 
left shoulder dislocated very easily, and that it had done so 
on numerous occasions.  He reported that he experienced 
numbness in the medial aspect of his left forearm and the 
medial two fingers of his left hand.  He indicated that his 
activity had been somewhat limited because of the decreased 
function of his left upper extremities.  Examination of his 
left upper extremities revealed well healed surgical scars on 
his left shoulder.  Strength was good and there was decreased 
pinprick.  Reflexes in the biceps, triceps and brachial 
radialis were 2+.  The diagnosis was that the veteran had a 
status post gunshot wound to the left upper extremity with an 
ill-defined pattern of sensory loss.  The examiner indicated 
that, given the sensory abnormalities in the veteran's left 
upper extremity, C5 to T1 root abnormalities would be 
postulated.  The examiner further indicated that, more 
likely, the veteran's sensory abnormalities were unrelated to 
his gunshot wounds.

On VA magnetic resonance imaging (MRI) testing of the 
veteran's cervical spine later that month, it was reported 
that he had a non-enhancing hyperintense T2 signal alteration 
within his upper and middle cervical cord.  Differential 
considerations included demyelinating disease and transverse 
myelitis of multiple etiologies and conceivably neoplasm.  No 
abnormal enhancement, dilated vessels or cord expansion were 
identified.

By addendum to the March 1998 VA examination report, dated 
later that month, the examiner reported that MRI of the 
veteran's cervical spine had shown multiple non-enhancing 
signal abnormalities in his high cervical cord which were 
findings "consistent with demyelinating disease vs. 
transverse myelitis vs. other."  The examiner further 
reported that such lesions could have explained the veteran's 
sensory loss, and that these lesions were unrelated to his 
prior gunshot wound.

After careful scrutiny of the evidence of record, the Board 
concludes that the preponderance of the medical evidence is 
against the veteran's claim of service connection for left 
ulnar neuropathy secondary to service-connected residuals of 
a gunshot wound to the left arm.  As noted above, to 
establish service connection, the evidence must show that the 
symptoms associated with the veteran's left ulnar neuropathy 
are either caused, or aggravated by, his service-connected 
residuals of a gunshot wound to the left arm, or were 
incurred during his period of active service.  This is not 
demonstrated by the medical evidence.  Specifically, while 
Dr. Becker's examination report and the SSA decision tend to 
establish a relationship between the veteran's left ulnar 
neuropathy and his gunshot wound to his left arm, Dr. Dapra's 
examination report does not support such a relationship.  In 
addition, while the October 1994 VA examination report shows 
that the examiner indicated that the numbness in the 
veteran's left upper extremities could have been caused by 
peripheral neuropathy, the NCS in November 1994 showed 
findings compatible with carpal tunnel syndrome.  Moreover, 
the May 1996 VA examination report shows that the veteran's 
left arm weakness and numbness were of unclear origin.  Also, 
the most recent VA examination report shows that the examiner 
indicated that the veteran's sensory abnormalities were not 
likely related to his gunshot wound.  The addendum to the 
recent medical examination report shows that the examiner 
indicated that multiple non-enhancing signal abnormalities in 
the veteran's high cervical cord were consistent with 
demyelinating disease vs. transverse myelitis vs. other, but 
were unrelated to his prior gunshot wound.  Thus, the 
preponderance of the medical evidence is against a conclusion 
that the symptoms associated with the veteran's left ulnar 
neuropathy are caused, or aggravated by, his service-
connected residuals of a gunshot wound to the left arm.

The Board further observes that, while the veteran's service 
medical record show that he incurred a gunshot wound to his 
left shoulder in March 1968, they also show his wound was 
well healed and that he returned to full duty by September 
1968.  In addition, his service separation medical 
examination shows only that scarring was present concerning 
his left upper extremities and does not show any report or 
clinical finding of left ulnar neuropathy.  Moreover, his 
private and VA treatment records do not demonstrate that 
there is any relationship between his left ulnar neuropathy 
and his period of active service.  

II.  Residuals of a Brachial Plexus Injury of the Right Arm 
Claimed Secondary to Service-Connected Residuals of a Gunshot 
Wound to the Left Arm.

The veteran contends that, in January 1991, while supporting 
a stack of lumber with his left arm, his left arm became numb 
and caused the weight of the stack to shift.  He contends 
that, when he tried to prevent the stack from falling with 
his right arm, he incurred a stretch injury to his right 
bronchial plexus as a result.  He further contends that the 
numbness of his left arm was a manifestation of the residuals 
of the gunshot wound to his left arm.  Thus, he maintains 
that service connection is warranted for residuals of a 
brachial plexus injury of the right arm secondary to his 
service-connected residuals of a gunshot wound to the left 
arm.

The veteran's claim for service connection for residuals of a 
brachial plexus injury of the right arm secondary to service-
connected residuals of a gunshot wound to the left arm is 
well grounded pursuant to 38 U.S.C.A. § 5107(a), as it is 
plausible under the circumstances of this case.  Murphy, 1 
Vet. App. at 78.  In particular, the record includes VA 
records showing diagnoses of right brachial plexus injury of 
the right arm, and an SSA decision which shows that the 
veteran was awarded disability benefits for a stretch injury 
of his right brachial plexus, with the Administrative Law 
Judge finding that the gunshot wound to the veteran's left 
arm had limited the use of that arm and necessitated the use 
of his right arm.

The veteran's service medical records are devoid of any 
reports or findings of a brachial plexus injury to his right 
arm.  His March 1966 service entrance medical examination 
shows that clinical evaluation of his right upper extremities 
revealed normal findings.  On service discharge medical 
examination in December 1968, clinical evaluation of his 
right upper extremities did not reveal any abnormality.

Outpatient treatment records from the Dallas VA Medical 
Center show that, in February 1991, the veteran reported that 
he felt a tearing sensation down the side of his right arm 
into his hand.  EMG and NCV studies revealed findings 
consistent with a right brachial plexus stretch injury.  In 
October 1991, it was noted that his right bronchial 
plexopathy probably began in January 1991.  It further shows 
that EMG and NCV studies did not reveal any evidence of 
active denervation.  Progress notes, dated in March and July 
1991, show that VA examiners indicated that the veteran had 
lost functional use of his right hand as a result of a 
brachial plexus injury sustained in January 1991.  These 
notes further show that VA examiners felt the veteran was 
disabled because of this injury.  An April 1992 record 
reflects that an NCV study did not reveal any abnormalities 
in the veteran's right median and ulnar nerves.  The 
impression was that the veteran had no significant 
abnormality in his right upper extremity and right brachial 
plexopathy was doubted.

The SSA decision, dated in June 1992, shows that the veteran 
was awarded disability benefits for a stretch injury of his 
right brachial plexus incurred in January 1991.  The decision 
also shows that, during the hearing in connection with his 
claim for SSA benefits, the veteran testified that he had 
lost functional use of his right arm and right dominant hand.  
It further shows that Administrative Law Judge found that the 
gunshot wound to the veteran's left arm had limited the use 
of that arm, and necessitated the use of his right arm.  The 
Administrative Law Judge also found that the medical evidence 
established that the veteran had incurred a status post 
stretch injury of the lower brachial plexus on the right side 
which subsequently resulted in pain, weakness, numbness and 
decreased dexterity.

In September 1994, the veteran's mother stated that she had 
witnessed the accident wherein the veteran injured himself 
while moving lumber in her garage.  She reported that it 
appeared that his left arm gave him problems which ultimately 
caused him to "over exert" his right arm to keep lumber 
from falling on him.

On VA medical examination in October 1994, the veteran 
reported that, in 1991, he was holding lumber with his left 
upper extremity, when it suddenly became numb.  He indicated 
that the lumber then began to fall, and he caught it with his 
right upper extremity.  He reported that this caused a 
burning sensation down his right neck into his arm, later 
diagnosed as a brachial stretch injury.  He indicated that he 
had since lost use of his right upper extremity, and he was 
unable to extend his right fingers.  He reported that he had 
persistent numbness down the back of his right upper 
extremity into his hand.  He indicated he had not had any 
other injury to his right upper extremity.  Motor examination 
revealed that he was unable to extend his right third, fourth 
and fifth fingers once they were flexed.  All other muscle 
group testing appeared normal.  There was a question of some 
intrinsic hand muscle weakness.  Sensory examination revealed 
diminished pinprick over the right upper extremities into the 
shoulder and the pectoralis region.  Proprioception and 
vibration were impaired in the distal right upper extremity.  
X-ray examination of the cervical spine revealed normal 
findings.  The impression was old right brachial plexus 
injury.  The examiner noted that the numbness on the right 
upper extremities could have been caused by peripheral 
neuropathy, but also could have had a contributing brachial 
plexopathy.

On VA medical examination in May 1996, the veteran reported 
that he had hyperextended his right arm at the shoulder 5 
years earlier.  He indicated that he experienced pain in his 
right shoulder, numbness in his whole arm and right hand 
weakness.  Examination of his right arm did not reveal any 
evidence of external injuries.  His right shoulder, elbow and 
wrist exhibited a good range of motion.  Neurological 
examination of his right upper extremities revealed that 
motor strength was normal in all muscle groups.  He exhibited 
some give away in his right wrist flexors, extensors and 
dorsal interossei.  It was noted that, overall, his strength 
was good, and that there was no evidence of atrophy of the 
shoulder or scapular muscles.  Atrophy was also absent in his 
hand and forearm as well as the thenar, hypothenar and upper 
arm muscles.  His coordination and pinprick were normal.  The 
impression was that the veteran had weakness of his right 
hand and numbness of the right upper extremities which were 
of unclear origin.  Right upper extremity brachial plexopathy 
was not ruled out.

VA EMG and NCS of the veteran's left upper extremities were 
performed in July 1996.  The NCS showed that the veteran had 
prolonged terminal latency in his right median and ulnar 
nerves.  The EMG testing revealed prolonged duration of motor 
unit potentials (MUPs) in his right supraspinatus, deltoid, 
triceps and pronator teres muscles.  Polyphasic MUPs were 
seen in the supraspinatus, biceps, triceps, pronator teres 
and first dorsal interosseous muscles.  A reduced 
interference pattern was seen in the triceps and first dorsal 
interosseous.  Discrete activity was seen in pronator teres 
and flexor carpi ulnaris on maximal contraction.  Giant MUPs 
were seen in the triceps.  The examiner concluded that these 
findings were compatible with right C5, C6 and C7 
radiculopathy.

A VA examination report in September 1996 shows that the 
veteran was assessed with right cervical polyradiculopathy at 
C5, C6 and C7 nerve root levels.  It was noted the etiology 
of such abnormalities could be caused by a number of reasons.

On VA medical examination in March 1998, the veteran reported 
that, while helping his father stack lumber in 1991, he 
lifted some lumber with his right hand while keeping his left 
arm elevated on previously stacked lumber.  He indicated that 
the stack fell and caused his right arm to give way.  He 
reported that this caused him to feel a burning sensation, 
extending from his right wrist to his neck.  He indicated 
that, when he awoke the next day, three fingers on his right 
hand were curled up.  He indicated that the fingers had 
remained that way, but that he was able to extend them.  He 
reported that his activity had been limited due to the 
decreased function of his right upper extremities.  
Examination of his right upper extremities revealed that 
motor strength was somewhat inconsistent with a warming up 
phenomenon.  Strength was normal throughout, except for some 
weakness in the wrist extensors and flexors.  His medial 
forearm and hand had a decreased pinprick.  There were 
islands of normal sensation in his lateral forearm, and 
patchy decreased pinprick in his right arm.  Reflexes in the 
biceps, triceps and brachial radialis were 2+.  There was 
initial curling of three of his fingers; however, he was able 
to straighten them out and maintain them in a straightened 
fashion.  The diagnosis was that there were clear functional 
components to the veteran's examination which were non-
physiological.  The examiner indicated that possible 
etiologies were embellishment of a true neurological deficit, 
conversion disorder and malingering.  The examiner further 
indicated that no clear identified pattern of neurological 
deficit had been identified.  It was noted that the EMG 
findings of right cervical polyradiculopathy could have 
represented either a true finding or an overread of rare 
abnormal waves.  It was also noted that there had been no 
striking atrophy of the veteran's right upper extremity 
(hand, forearm or arm).

As reported earlier, VA MRI testing of the veteran's cervical 
spine later in March 1998 showed that he had a non-enhancing 
hyperintense T2 signal alteration within his upper and middle 
cervical cord.  Differential considerations included 
demyelinating disease, transverse myelitis of multiple 
etiologies and conceivably neoplasm.  No abnormal 
enhancement, dilated vessels or cord expansion were 
identified.

As indicated earlier, by addendum to the March 1998 VA 
examination report, dated later that month, the examiner 
reported the lesions shown by the veteran's MRI could have 
explained his sensory loss, and were unrelated to his prior 
gunshot wound.

On a review of the foregoing, the Board is of the opinion 
that the preponderance of the medical evidence is against the 
veteran's claim for service connection for residuals of a 
brachial plexus injury of the right arm secondary to service-
connected residuals of a gunshot wound to the left arm.  
While it was noted within the SSA decision that the gunshot 
wound to the veteran's left arm had limited use of that arm 
and necessitated added use of his right arm, none of the VA 
treatment records and examination reports demonstrate any 
relationship between the residuals of the veteran's brachial 
plexus injury of the right arm and the residuals of the 
gunshot wound to his left arm.  Specifically, the relevant 
outpatient treatment records show only that the veteran 
incurred a brachial plexus injury in 1991.  The October 1994 
and May 1996 VA examination reports reflect that his upper 
extremity weakness and numbness were of unclear origin.  The 
September 1996 VA examination report shows that EMG and NCS 
revealed that his right cervical polyradiculopathy could have 
been caused by a number of reasons.  Additionally, the most 
recent VA examination report shows that the examiner found 
that the veteran's functional components were non-
physiological, and that possible etiologies included 
embellishment of a true neurological deficit, conversion 
disorder and malingering.  Furthermore, as reported earlier, 
the addendum to this examination report shows that MRI 
testing revealed multiple non-enhancing signal abnormalities 
in the veteran's high cervical cord which were unrelated to 
his prior gunshot wound.  Thus, the preponderance of the 
medical evidence does not support the veteran's theory that 
residuals of his brachial plexus injury of the right arm were 
caused, or aggravated by, his service-connected residuals of 
a gunshot wound to the left arm.

The Board also notes that veteran's service medical records 
do not show any  reports or a diagnosis of brachial plexus 
injury to his right arm.  In addition, his VA treatment 
records and SSA decision do not establish any link between 
the residuals of his right brachial plexus injury of the 
right arm and his period of active service.  Rather, they 
reflect that the residuals of his right brachial plexus 
injury are the result of a right brachial injury sustained in 
1991.  

III.  Additional Matters

The Board has considered the veteran's contentions regarding 
the etiology of his left ulnar neuropathy and residuals of a 
brachial plexus injury of the right arm.  However, as a 
layman, he is not qualified or competent to render an opinion 
as to medical diagnosis, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor.  However, it is noted that application of the benefit-
of-the-doubt rule is only appropriate when the evidence is 
evenly balanced or in relative equipoise.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  Such is decidedly not the case in this instance 
where, as noted above, the preponderance of the medical 
evidence does not demonstrate that the veteran's left ulnar 
neuropathy and residuals of a brachial plexus injury of the 
right arm were caused, or aggravated by, his service-
connected residuals of a gunshot wound to the left arm, or 
incurred during his period of active service.



ORDER

Service connection for left ulnar neuropathy secondary to 
service-connected residuals of a gunshot wound to the left 
arm is denied.

Service connection for residuals of brachial plexus injury of 
the right arm secondary to service-connected residuals of a 
gunshot wound to the left arm is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

